         Case 5:16-cv-04182-DDC Document 146 Filed 01/10/19 Page 1 of 2




            CLERK’S COURTROOM MINUTE SHEET – CIVIL BENCH TRIAL

                      ANGELICA HALE v. EMPORIA STATE UNIVERSITY

                                     Case No: 16-4182-DDC



CAPTION:                                                  APPEARANCES:
ANGELICA HALE,                                            PRO SE

         Plaintiff,

v.

EMPORIA STATE UNIVERSITY,                                 Carrie A. Barney

         Defendant.                                       Stanley R. Parker

                                                          Kevin Johnson, General Counsel for
                                                          Defendant Emporia State University/
                                                          Corporate Representative


                      Judge:      CRABTREE      DATE:   1/8/2019     1/10/2019
                      Clerk:      Garrett
                      Reporter:   Kim Greiner   T/B:    9:21 AM      9:02 AM
                                                T/E:    2:47 PM      2:57 PM


                                     Proceedings at Topeka, Kansas

1/8/2019

Opening statements by the parties.

Plaintiff begins presentation of evidence.

Court recesses for the day.

1/10/2019

Continuation of plaintiff’s evidence.

Plaintiff rests.

Defendant’s counsel orally moves for judgment as a matter of law based on the grounds that
plaintiff’s evidence fails to establish a prime facie case of retaliation – DENIED as set forth in full
on the record. The court allows the case to proceed.
        Case 5:16-cv-04182-DDC Document 146 Filed 01/10/19 Page 2 of 2




Defendant presents evidence.

Defendant rests.

The court directs the parties to file their proposed findings and conclusions of law by January 24,
2019.

The court will enter a written order.
